fOpinion issued December 10, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-15-00936-CV
                            ———————————
                     IN RE SOLOMON CONNER, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus



                          MEMORANDUM OPINION

      Relator, Solomon Conner, has filed a petition for a writ of habeas corpus

challenging an order revoking his community supervision and committing him to

the county jail.1




1
      The underlying case is In the Interest of S.D.C. II, Cause No. 18754RH02, in the
      300th District Court of Brazoria County, Texas, the Honorable K. Randall
      Hufstetler presiding.
      We deny the petition.

                                 PER CURIAM

Panel consists of Justices Higley, Huddle, and Lloyd.




                                        2